—Proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered February 10, 1998) seeking to, inter alia, annul a determination of respondent New York City Housing Authority, dated July 23, 1997, which terminated petitioner’s public housing tenancy on grounds of nondesirability and breach of the Tenant Rules and Regulations, unanimously dismissed, without costs, as moot.
Since petitioner vacated the subject premises and does not seek either restoration, reapplication or money damages, there is no justiciable controversy (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714). Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.